DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12-17, and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh (US Patent Number 6073997).
Regarding claims 1 and 17, Koh discloses a tablet assembly for a chair, the tablet assembly comprising: a mounting portion (20, 40, 50, 60, etc.) comprising a mounting plate (50 for instance) and configured to mount at an arm rest of the chair; a tablet (30) pivotally mounted at the mounting plate of the mounting portion about a pivot axis (at 73); a pivot limiting mechanism comprising a pin (67) adjustably disposed at an underside of the tablet and an arcuate slot (52) formed at least partially through the mounting plate, the arcuate slot at least partially circumscribing the pivot axis; wherein the pin is movably disposed in the arcuate slot and moves along the arcuate slot as the tablet is pivoted relative to the mounting plate; 13 37347594.1wherein the pivot limiting mechanism, when the pin is in a first state (e.g. in one of 65 or 66 for instance), limits pivotal movement of the tablet between a use position, where the tablet is disposed in front of the chair for use by a person sitting in the chair, and a non-use position, where the tablet is pivoted away from in front of the chair (much as in Figure 4 for instance); wherein, when the tablet is pivoted in a pivoting direction from the use position toward the non-use position, pivotal movement of the tablet is stopped at the non-use position by the pivot limiting mechanism when the pin is in the first state (at an end of 52 for instance); wherein the pivot limiting mechanism, when the pin is in a second state (e.g. in the other of 65 or 66), allows for pivotal movement of the tablet in the pivoting direction further from the use position and beyond the non-use position to move the tablet further away toward a side of the chair; and wherein the pin is selectively adjusted from the first state to the second state (much as described in the paragraph bridging columns 2 and 3).
Regarding claims 12-16, 24, and 25, Koh further discloses the mounting portion is configured to pivotally mount at the arm rest of the chair, wherein the mounting portion comprises a pivotal mounting portion that pivotally mounts at the arm rest of the chair (20 and 60 form such a mount) and a mounting plate (50 for instance) that extends radially from the pivotal mounting portion, and wherein the tablet is pivotally mounted at the mounting plate, wherein a portion of the pivot limiting mechanism is disposed at the mounting plate (52 for instance) and another portion of the pivot limiting mechanism is disposed at an underside of the tablet (67 for instance), wherein the portion of the pivot limiting mechanism that is disposed at the mounting plate comprises an arcuate slot that partially circumscribes the pivot axis, and wherein the other portion of the pivot limiting mechanism that is disposed at the underside of the tablet comprises a pin that is movably disposed in the arcuate slot and that moves along the arcuate slot as the tablet pivots about the pivot axis (this is the general arrangement), and wherein the mounting portion is configured to fixedly mount at the arm rest of the chair (at least via 20 for instance).
Regarding claims 26 and 27, Koh further discloses the pin is movable between the first state and the second state to adjust the pin relative to the arcuate slot, and wherein the arcuate slot is formed to allow for movement of the pin along a first portion of the arcuate slot when the pin is in the first state and to allow for movement of the pin along a second portion of the arcuate slot when the pin is in the second state (portions could be defined to be associated with the states as claimed), wherein the pin does not move along the second portion of the arcuate slot when the pin is in the first state (again, such portions could be defined).

Allowable Subject Matter
Claims 2-11 and 18-23 are allowed. 

Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that Koh does not disclose a pivot limiting mechanism that allows varying motion in the pivot direction, but instead in opposite directions.  While it is acknowledged that the operation of Koh may differ from the invention, Koh nevertheless anticipates the current claim language as set forth above.  By selecting a different orifice/state, Koh’s allowable pivot motion is altered such that it can provide motion in the pivoting direction further from the use position as claimed.  Note that the particular positions could be somewhat broadly defined and that “the pivoting direction” need not as specific as Applicant argues (e.g. the pivoting direction could be defined as within a plane generally or in reference to the chair or other structure rather than the axis of rotation; the tablet pivoting direction toward/away from the chair would differ with alternate arm choice for instance).  Accordingly, without further specification of the positions and directions, the rejections have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636